Title: To Alexander Hamilton from Caleb Swan, 22 April 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir
            Philadelphia 22d April 1800.
          
          Three bills of 1000 Dollars each, of those sent to Natchez in December last, have been presented for payment to day, by the house of Pratt and Kintzing of this City—Payment is suspended for the same reasons mentioned to you in my letter of the 21st. Instant—A premium of 6 per Cent was given for these bills if my informant is correct.
          I have the honour to be Sir Your Most Obed: Sert.
          I
          
            C: Swan PMG
          
          General Hamilton New york
        